Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 1-3, 8-10, 14, 16 and 19, as filed on January 14, 2022, are acknowledged.  
Applicant's arguments, see Remarks filed on January 14, 2022, with respect to amended claims 1, 8 and 14 have been fully considered and are persuasive.  The previous prior art rejections to the claims and their dependent claims, as set forth in the Office action mailed on November 16, 2021, have been withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on November 16, 2021, see Applicant's arguments filed on January 14, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: forming a dummy insulation layer and a dummy electrode sequentially stacked on the semiconductor substrate and the insulator; forming spacers on sidewalls of the dummy electrode; forming an etch stop layer blanket on outer sidewalls of the spacers and the top surface of the insulator; forming 
Regarding claims 2-7, they are dependent from claim 1.
Regarding claim 8, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on November 16, 2021, see Applicant's arguments filed on January 14, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: forming a stack structure over the fin structures, wherein the stack structure extends along a second direction perpendicular to the first direction, and the stack structure comprises a dummy gate electrode and a dummy gate insulation layer; forming spacers on two opposite sides of the stack structure;  forming an etch stop layer extending on outer sidewalls of the spacers and the top surface of the insulators; forming an interlayer dielectric layer
Regarding claims 9-13, they are dependent from claim 8.
Regarding claim 14, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on November 16, 2021, see Applicant's arguments filed on January 14, 2022 for more details.  Further 2+, CF3+, and NF3+, in the context of the instant claim.  
Regarding claims 15-20, they are dependent from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JIONG-PING LU/
Primary Examiner, Art Unit 1713